                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       ALICIA M. MACK,                                    Case No. 19-cv-00382-TSH
                                   7                      Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   8                v.

                                   9       COMMISSIONER OF SOCIAL
                                           SECURITY,
                                  10
                                                          Defendant.
                                  11

                                  12             Plaintiff Alicia Mack brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial
Northern District of California
 United States District Court




                                  13   review of a final decision denying her claim for disability benefits. Pursuant to the January 22,

                                  14   2019 Social Security Procedural Order issued in this case, Ms. Mack was required to file a motion

                                  15   for summary judgment or for remand within 28 days of service of the Commissioner’s answer.

                                  16   ECF No. 2. As the Commissioner served her answer on April 29, 2019 (ECF Nos. 12, 15), Ms.

                                  17   Mack’s motion was due May 30, 2019,1 yet no filing has been received. Accordingly, the Court

                                  18   ORDERS Plaintiff Alicia Mack to show cause why this case should not be dismissed for failure to

                                  19   prosecute and failure to comply with court deadlines. Ms. Mack shall file a declaration by June

                                  20   20, 2019. Notice is hereby provided that failure to file a written response will be deemed an

                                  21   admission that Ms. Mack does not intend to prosecute, and the case will be dismissed without

                                  22   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  23             IT IS SO ORDERED.

                                  24   Dated: June 3, 2019

                                  25
                                                                                                      THOMAS S. HIXSON
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28   1
                                           Federal Rule of Civil Procedure 6(d) permits an additional three days for service by mail.
